Citation Nr: 1520531	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  14-24 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for shoulder disorders.  

4.  Entitlement to service connection for shoulder disorders. 

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for loss of balance and vertigo. 

8.  Entitlement to service connection for chest pain. 

9.  Entitlement to service connection for heart dysrhythmia. 

10.  Entitlement to service connection for blood clots and phlebitis. 

11.  Entitlement to a total rating based on individual unemployability. 

12.  Entitlement to aid and attendance allowance for the Veteran's spouse. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1958 to June 1962. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that declined to reopen claims for service connection for degenerative disc disease of the cervical spine and for shoulder disorders, and that denied service connection for hearing loss, tinnitus, loss of balance and vertigo, chest pain, heart dysrhythmia, and blood clots and phlebitis.  The RO also denied a TDIU and aid and attendance allowance for the Veteran's dependent spouse. 

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional VA outpatient treatment records and a brief to the Board that have been considered.

In April 2015, a Deputy Vice Chairman of the Board on his own motion advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 1995, the RO denied service connection for degenerative disc disease of the cervical spine and for shoulder disorders.    

2.  Evidence received since September 1995 is new and when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims for service connection for degenerative disc disease of the cervical spine and for shoulder disorders, or raises a reasonable possibility of substantiating those claims.

3.  The Veteran did not sustain injuries to the cervical spine or shoulders in service including in several motorcycle accidents; degenerative disease of the cervical spine and shoulder pain, impingement, and rotator cuff tears first manifested more than one year after service with no continuity since service and are not caused or aggravated by any aspect of service.  

4.  The Veteran was exposed to high levels of aircraft engine noise in service. 

5.  Resolving all doubt in the Veteran's favor, his current bilateral hearing loss and tinnitus are caused, at least in part, by noise exposure during active service. 

6.  The Veteran did not sustain injuries to the head in service including in several motorcycle accidents; loss of balance and vertigo, best diagnosed as a resolving vestibular disorder combined with residuals of several small transient ischemic attacks, first manifested more than one year after service with no continuity since service and are not caused or aggravated by any aspect of service.  

7.  The Veteran's chest pain and heart dysrhythmia first manifested greater than one year after active service with no continuity since service and are not caused or aggravated by any aspect of service.  

8.  The Veteran's blood clots and phlebitis are either congenital or first manifested greater than one year after active service with no continuity since service and are not caused or aggravated by any aspect of service. 

9.  The Veteran works in a correctional institution sorting and delivering laundry. 

10.  There is no lay or medical evidence of record to establish that the Veteran's spouse is blind or nearly so or needs or requires the aid and attendance of another person.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received relevant to the claim for service connection for degenerative disc disease of the cervical spine, and to this extent only, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for degenerative disc disease of the cervical spine are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

3.  As new and material evidence has been received relevant to the claim for service connection for shoulder disorder, and to this extent only, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
4.  The criteria for service connection for shoulder disorders are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

5.  The criteria for service connection for hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

6.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

7.  The criteria for service connection for loss of balance and vertigo are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

8.  The criteria for service connection for chest pain are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

9.  The criteria for service connection for heart dysrhythmia are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

10.  The criteria for service connection for blood clots and phlebitis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

11.  The criteria for a total rating based on individual unemployability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.

12.   The criteria for aid and attendance allowance for the Veteran's spouse are not met. 38 U.S.C.A. §§ 1115(1), 5105 (West 2014); 38 C.F.R. §§ 3.4, 3.102, 3.352 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claims for service connection for hearing loss and tinnitus, the Board is granting in full the benefit sought on appeal.  The claims are substantiated, and there are no further notice and assistance actions.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).  

For the remaining claims, in June 2011, the RO provided notice that met the requirements.  The notice provided a criteria to establish service connection including a general notice of the method for assigning ratings and effective dates as well as the criterial for new and material evidence to reopen previously denied claims, for a TDIU, and for an aid and attendance allowance for the Veteran's spouse.  The notice also explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Therefore, the Board finds that the notice requirements have been satisfied and that the Board may proceed with adjudication of the claim. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records that included treatment at military hospitals and clinics in Japan and Okinawa, records of care from the Nebraska Department of Corrections, and relevant VA medical records from VA facilities in South Dakota and Minnesota, have been associated with the claims file.  Identified records of private care have been obtained with the exception of records of care for blood clots and phlebitis in 1988-89 by a private physician at the Burlington Medical Center in Burlington Iowa.  No responses were received from this facility, and the Veteran was informed in an April 2013 statement of the case with the opportunity to respond or take action to obtain the records directly.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran has been incarcerated in a state institution since 2006, prior to receipt of the claims on appeal.  Examinations from a correctional facility nurse using VA disability benefit questionnaires in November 2012 and medical opinions from a VA physician in September 2013 and March 2013 were obtained and associated with the paper or electronic claims file.  The nurse did not have access to the claims files but briefly summarized the history from statements by the Veteran.  The examinations were limited to an assessment of the disorders but contained no opinions on an etiology related to military service.  The nurse noted that the Veteran refused consultations with providers outside the prison.  In an April 2013 substantive appeal, the Veteran noted that the nurse was not familiar with his history and had never previously used the VA forms.  However, the Board finds that the clinical observations, answers to questions, and places to record the Veteran's reported history and symptoms were complete and consistent with the level of training and experience of a nurse even if it were a first use of VA forms.  The nurse recorded only observations and did not provide opinions on the etiology of the disorders under her examination.  The evidence is competent and credible and will be considered.  

The VA physician in 2013 reviewed the claims file and summarized the history but did not examine the Veteran.   The physician did provide some opinions on whether there was sufficient evidence to associate the disorders with events in service.  The physician based the opinions on an accurate set of facts and provided a rationale for the conclusions.  Therefore, this evidence is competent and credible and will be considered.  The requirement for and adequacy of the examinations and opinions is addressed further below.   When considered together with service and outpatient treatment records, the competent examinations and opinions provide an adequate level of detail to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite evidence necessary to make a decision on the Veteran's claim.

In the April 2013 substantive appeal, the Veteran noted that he did not desire a hearing before a member of the Board.  In May 2013, the Veteran's representative requested a hearing before a Decision Review Officer (DRO) of the RO by telephone from the correctional facility.  The assigned DRO contacted the prison but was informed that inmates could not travel for hearings.  In April 2014, the DRO offered to conduct a hearing only with the representative who declined but renewed a request for a telephone hearing as had been performed in the past at an older building location.  The DRO responded that a telephone hearing was no longer available, and the representative concurred that a hearing with the Veteran would be sought if the Veteran was released or allowed to travel.  Although there was no explanation in the record for the inability to conduct a telephone hearing, the representative agreed to withdraw the request pending the Veteran's ability to leave the prison.  Records from the correctional facility show that the Veteran is not eligible for release for many years.  Therefore, the Board finds that the RO investigated the available options for a hearing but that the request was withdrawn by his representative.   

The Veteran served as a U.S. Air Force aircraft control and warning systems operator.  He contended in several written statements in 2011 that his claimed disabilities were caused or aggravated by exposure to aircraft engine noise or are residuals of several motor vehicle accidents in service.  He contended that he was no longer able to work and that his spouse is disabled and requires the aid and attendance of another person. 

II. Reopening Claims

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims (Court or CAVC) explained that that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2014); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  If the current diagnoses and claim are based on the same factual basis as the time the case was last decided on the merits, new and material evidence is necessary to reopen the claim.  Id.  

Service personnel and treatment records showed that the Veteran performed duties in his technical specialty at Air Force bases in Okinawa and Florida. Treatment records include an April 1958 enlistment examination, a May 1962 discharge physical examination, and records of inpatient and outpatient treatment for injuries sustained in several motorcycle accidents.  In June 1960, the Veteran sustained an abrasion on the right knee when he skidded on his motorcycle to avoid pedestrians.  A clinician provided a dry dressing, and there was no follow up treatment.  In June 1961, the Veteran was on leave in Japan and competing in an authorized motorcycle race when he sustained a laceration on the right leg.  Clinicians also noted a third degree burn of the right ankle from a cycle exhaust that had occurred one week earlier.  Clinicians sutured the laceration and dressed the burn.  The Veteran was admitted to the hospital for 10 days for additional treatment with antibiotic medication for a suspected infection.  In August 1961, the Veteran sustained a contusion of the left iliac region after a collision between his motorcycle and a taxi.  He was treated at an outpatient dispensary.  In February 1952, the Veteran sustained a chin laceration, left leg contusion, and other superficial abrasions of the legs and stomach when he was thrown from his motorcycle during another authorized race.  X-rays of his leg were normal.  The lacerations were sutured and dressed.  None of the post-accident treatment records contained symptoms or diagnoses of head, neck, or shoulder trauma or discomfort other than the chin laceration.  

The RO received the Veteran's claim for service connection for degenerative disc disease of the cervical spine and for a shoulder rotator cuff disorder in July 1995.  In an attached statement, the Veteran reported that he sustained injuries in a collision between his motorcycle and an automobile on his way to work in Okinawa.  He noted that he began to experience neck and shoulder pain and lower arm numbness two years later and sought treatment in the 1990s from a chiropractor.  The Veteran noted that he worked after service as an electric system lineman but could no longer do so because of the neck and shoulder disorders. 

The RO considered records of treatment by several private chiropractors, a private neurologist, and clinicians at a correctional facility in South Dakota as well as the service treatment records and photographs of a motorcycle and automobile.  In an April 1991 letter, a chiropractor noted that he had provided treatment for neck and shoulder pain and arm numbness.  X -rays showed a hypolordic cervical spine with decreased disc space at three levels.  The Veteran reported that he raced motorcycles in the past, was thrown several times, and on one occasion was hit by an automobile and landed on his head.  In May 1991, the neurologist noted the results of a nerve conduction test and diagnosed left carpal tunnel syndrome, likely due to "double crush syndrome" associated with the cervical spine disease.   In October 1992, another chiropractor noted the Veteran's report of a fall at a friend's home that resulted in landing on his back and aggravated his cervical spine disorder.   
In December 1993, another chiropractor noted the Veteran's history of motorcycle riding and work as a lineman requiring heavy lifting.  The Veteran reported involvement in an automobile accident in 1991 when he fell asleep, nosed into an embankment, hit a bridge while travelling at 70 miles per hour, and was hospitalized.  The Veteran also reported a recent fall from icy steps at his home and continued to experience numbness in his hands.  The chiropractor noted that cervical maneuvers affected the shoulder and lower arm symptoms.  Prison clinic records in 1994 and 1995 continued to show complaints of neck and shoulder pain.  One clinician referred to the Veteran's report of an earlier automobile accident.  In a March 1994 physical examination questionnaire, the Veteran reported continued neck and shoulder pain and referred to the automobile accident.  X-rays showed cervical disc narrowing but no shoulder abnormalities.  The photographs show an automobile with minor body damage behind the right front wheel and a motorcycle lying on its side with an apparently undamaged front wheel and an undamaged helmet. 

In September 1995, the RO denied service connection for cervical spine disease and a shoulder condition because no neck or shoulder injuries were noted in records of treatment following the motorcycle accidents in service, no chronic neck or shoulder disorders were noted during a 1962 discharge examination, and diagnoses and treatment for the disorders were not noted in medical records until 1990s, many years after service.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105 (West 1994). 

The RO received the Veteran's current petition to reopen claims for service connection for degenerative disease of the cervical spine and shoulder disorders in June 2011. 

Since September 1995, the RO received the following evidence: lay statements by the Veteran in May, July, August, September, and November 2011 and attached to a January 2012 notice of disagreement and an April 2013 substantive appeal; records of VA medical care from facilities in South Dakota from 1995 to 2006; records of medical care from a VA facility in Minnesota from May 2004 to January 2005; records of care at a private hospital in August 2005; records of clinical care at a Nebraska correctional institution from 2006 through 2011; examination reports from the correctional facility nurse using VA disability benefit questionnaires in November 2012; and medical opinions from a VA physician in September 2013 and March 2013.  

The Board finds that the evidence received since the last final decision on the claims for service connection for degenerative disc disease of the cervical spine and for a shoulder disorder is new as it had not been previously considered.  The new evidence addresses the same disabilities as were previously considered.  The Veteran's lay statements, records of VA, private, and correctional facility inpatient and outpatient care, and the November 2012 nurses examination reports, though new, are cumulative of the evidence already considered because they again address the circumstances of the Veteran's accidents in service, his post-service occupation and symptoms, and confirm the diagnoses of cervical spine disease and shoulder disorders, variously diagnosed as tendinitis, impingement syndrome, rotator cuff tears, or pain radiating from the cervical spine area.  However, the March 2013 VA medical opinion is both new and material as it addresses the possible relationship of the current disorders to the events in service, a fact not established in the final decision in September 1995.  Therefore, as new and material evidence has been received, and to this extent only, the Board reopens the claims and will adjudicate them on the merits.  

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For veterans who served for ninety days or more during a period of war, service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For veterans who served in the Republic of Vietnam, a period of war for the Vietnam era conflict is from February 28, 1961 to May 7, 1975, but for all other cases, the period of war is from August 5, 1964 to May 7, 1975.  In this case, the Veteran served in Okinawa.  In his January 2012 notice of disagreement, he reported that he performed temporary assignments in Thailand and Laos, but there are no reports by the Veteran or service record evidence that the Veteran served in the Republic of Vietnam.  As the Veteran was discharged from active duty in June 1962, this presumption is not available because he did not serve during a period of war as defined in the regulations.   

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  The listed chronic disabilities include arthritis, cardiovascular disease, and organic diseases of the nervous system.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Cervical Spine and Shoulder Disorders

As noted above, service treatment records showed that the Veteran sustained minor injuries in four motorcycle accidents in service.  Three occurred during authorized racing and one in a traffic accident on base.  All involved lacerations, abrasions, or contusions of the back, legs, and chin.  All treatment records and line of duty reports are silent for any symptoms, imaging studies, diagnoses, or treatment for a traumatic head, neck, or shoulder injury.  The Veteran was hospitalized on one occasion for treatment of an infection.  The Veteran denied any symptoms of arthritis or painful shoulder and did not report any treatment for injuries on a May 1962 medical history questionnaire.  A military physician noted no musculoskeletal abnormalities. 

The Board refers to the summary of private medical evidence from 1991 to 1995 noted in the section above regarding post-service accidents and activities and the diagnoses of cervical spine disease and shoulder discomfort.  

The Veteran received regular treatment at VA facilities from 1995 to 2006.  Clinicians noted a continuation of the Veteran's neck and shoulder pain and reduced range of motion.  In February 2004, an orthopedic physician noted the Veteran's 25 years of work as a lineman and shoulder pain for the past 15 years.  X-rays showed chronic impingement syndrome of both shoulders with a recent rupture of the right rotator cuff.  The Veteran underwent surgical repair of the right rotator cuff in January 2005.  None of the clinicians or the Veteran mentioned motorcycle accident injuries in service.

In a May 2011 statement, the Veteran contended that his neck and shoulder symptoms were caused by injuries sustained in the August 1961 traffic accident.  In a July 2011 statement, the Veteran noted that he first became aware of his neck disorder in the early 1960s and that his chiropractor obtained X-rays and diagnosed "military neck" from a whiplash injury but that he ignored the pain and inconvenience for many years so he could support his family.  In a statement attached to the April 2013 substantive appeal, the Veteran reported that the 1991 accident with the turning taxi occurred while he was riding his motorcycle at 30 miles per hour and that he was thrown over the taxi and landed head first on the pavement.  He noted that his helmet was split, that he lost consciousness, that he totally destroyed his motorcycle, and that it punctured an 18 inch hole in the fender of the taxi.  Photographs of the accident scene are of record.  He noted that he was hospitalized overnight and released the next day.  He further noted that he experienced "low-grade" neck pain until seeking treatment from a chiropractor in 1988 or 1989 who diagnosed a whiplash injury.  He made no mention of the 1991 automobile accident when hitting a bridge at 70 miles per hour.   

In November 2012, a correctional facility advanced practice registered nurse performed an examination of the Veteran's cervical spine and shoulders using a VA Disability Benefits Questionnaire.  The nurse noted a reduced range of motion of the cervical spine with pain on motion and reduced upper extremity strength but normal sensation and reflexes.  The nurse referred to X-rays obtained in 2008 that showed cervical spine disc disease.  The nurse also examined both shoulders, noting reduced range of motion with pain and evidence of impingement syndrome.  The nurse referred to previous surgery to correct a rotator cuff tear.  The nurse noted that the Veteran used a cane and worked in the prison sorting and delivering bags of laundry.  There were no opinions on the etiology of the disorders.

In March 2013, a VA physician noted a review of the claims file but did not examine the Veteran.  The physician found that it was not medically possible to establish that the taxi or other accidents in service caused either cervical spine or shoulder disorders because there were too many other factors contributing to the disorders including numerous post-service accidents and the natural progression due to age.  The physician advised that additional examinations or testing would not be helpful.  

The Board finds that service connection for degenerative disc disease of the cervical spine and for bilateral shoulder disorders is not warranted.  

The Veteran is competent to report on his observed symptoms and on the circumstances of his injuries during and after service.  However, the Board finds that his description of the severity of the trauma sustained in accidents in service is not credible because it is inconsistent with the service treatment records, line of duty reports, and the 1991 accident photograph.  None of the post-accident treatment records or reports mentions any form of head or upper body injury except for a chin laceration during last racing event.  Photographs of the 1961 taxi accident show superficial body damage on the automobile and an intact motorcycle and helmet.  The only hospitalization was to treat an infected laceration.  There are no references to traumatic injuries for which imaging studies would have been appropriate.  Moreover, The Veteran did not report the treatment for or residuals of injuries sustained in the accidents in the May 1962 discharge physical examination.  

The Veteran is competent and credible to report that he experienced the onset of neck and shoulder pain about two years after the accidents which would be after service.  On the other hand, the Veteran also reported to an orthopedic specialist in 2004 that that he worked as a lineman for 25 years but that his shoulder pain started 15 years earlier which is consistent with the chiropractor's note of treatment and diagnosis of cervical and shoulder disorders in about 1989.  Although the Veteran sincerely believes that his current spinal and shoulder disabilities arose from injuries in the accident, the records show only minor, predominantly lower body injuries.  The Veteran is not competent to determine the origin of his disorders as they are complex medical matters requiring training and experience that he does not possess.  

The first element of service connection has been met because the Veteran has been diagnosed with degenerative disc disease of the cervical spine, shoulder pain and impingement, and upper extremity numbness as early as 1989 that progressed to rotator cuff tears in 2004.  

However, the Board finds that the second element of service connection, an event or injury in service, is not met.  It is reasonable that the Veteran fell off his motorcycle, likely on many occasions, while racing and on the occasion of the taxi accident.  However, the only evidence of injury to the neck or shoulders is the Veteran's post-service lay evidence suggesting such injuries which is not credible as it is inconsistent with the service records and the photographs.  Notably, the Veteran continued to ride in races and recreationally after these events which is inconsistent with sustaining severe neck and shoulder injuries.  The Veteran also worked for decades as an electric lineman requiring heavy overhead work and driving large vehicles.  The most severe accident reported by the Veteran was in 1991 when he drove an automobile into a bridge at 70 miles per hour.  However, he did not provide sufficient information to identify providers of medical care after that event.  

Although service connection is not warranted because the element of a disease or injury in service is not met, the Board will address the third element of a nexus of the current disabilities to service. VA and private medical examiners recited the Veteran's reported history of these falls but none clearly found that injuries to the neck and shoulders were incurred in service or that chronic disorders resulted from the events.  The sole opinion on the etiology of the disorders was the analysis offered by the VA physician in 2013.  This physician reviewed the entire file and considered the Veteran's lay statements but found that there was insufficient evidence to attribute causation or aggravation to any one of many motorcycle accidents or falls or to other factors such as decades of heavy overhead work as a lineman or age.  

If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined, such as whether the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)  The Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability. Id. 

Here, the Board does not rely on the opinion as a form of negative evidence but only to establish that there are many events and factors contributing to the development of the Veteran's current cervical and shoulder disorders.  Further, the physician explained that additional examinations and testing would not be productive.  Because the Board finds that the second element of service connection is not met based on the records and the determination that the Veteran's report of severe injury in service is not credible, the Board need not pursue additional opinions on the etiology of the current disorders.  Although the RO sought to obtain an opinion which was not provided, the Board finds that an opinion is not required and that any error in requesting the opinion is not prejudicial to the Veteran because the second element of service connection is not met.  

Finally, service connection on the basis of continuity of symptoms is not warranted because spinal or shoulder symptoms were not noted in service or for many years after service and because the Veteran acknowledged that his "low grade" discomfort did not manifest until two years after service.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   
Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

Service personnel records show that the Veteran was stationed at operational air bases and performed duties involving the operation of aircraft control and warning systems.  Although this occupation is performed in electronic control centers, the Veteran reported that he worked in close proximity to the flight line.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that he was likely exposed to noise from aircraft engines.  

Service treatment records are silent for any hearing acuity deficits or tinnitus.  Only whisper tests were performed as part of a May 1962 discharge physical examination.  However, the examiner noted that the Veteran was experiencing otitis externa in the right ear.   

In June 2001, the Veteran sought a VA audiometric evaluation.  An audiologist noted the Veteran's report of constant ringing in the ears and difficulty hearing, especially in the right ear.  The Veteran reported exposure to gunfire, explosions, aircraft noise, motorcycles, diesel trucks, and boat engines with inconsistent use of hearing protection.   On examination, puretone thresholds were 15-25 decibels at 2000 Hz and below and 60-100 decibels at 3000 Hz and above.  Speech recognition was 96 and 92 percent in the right and left ear respectively.  The audiologist diagnosed moderate to profound bilateral sensorineural hearing loss and noted normal middle ear function and no change since a previous examination in 1997 which is not of record.  The audiologist recommended the use of VA issued hearing aids. 

In May 2004, the Veteran underwent a VA otolaryngology examination, in part to address recurrent symptoms of vertigo.  An ear, nose, and throat specialist reviewed an audiogram that had results exactly as recorded in June 2001 and commented that the results were typical of acoustic trauma deafness but not progressive as the Veteran was no longer in acoustic trauma environments.  The specialist noted that hearing aids which increase volume do not assist in understanding conversation in high noise background and were therefore not helpful to the Veteran.  

In January 2005, the Veteran underwent another VA audiometric examination.  Pure-tone air and bone conduction thresholds were 5-25 decibels for 250-2000 Hz, sloping to 55-90 decibels for 3000-6000 Hz, and beyond the limits of the audiometer for 8000 Hz for the right ear.  Thresholds for the left ear were 5-15 decibels for 250-2000 Hz, sloping to 65-85 decibels for 3000-8000 Hz.  Word recognition scores were 100 percent for the right ear and 96 percent for the left ear. Tympanogram results suggested normal middle ear pressure and normal middle ear mobility, bilaterally.  The audiologist again diagnosed moderate to profound high frequency sensorineural hearing loss in both ears and noted that a comparison of these results with previous findings suggested no significant change in hearing status since June 2001.  The audiologist noted that the Veteran would have no difficulty with normal conversation but that high background noise or speech at a distance would interfere with his understanding ability.  

In January 2011, the RO attempted to obtain a VA audiometric examination, first by requesting that the Veteran appear at a VA facility.  Correctional institution officials did not authorize travel for the Veteran to undergo the test.  Next, the RO requested that a VA Medical Center arrange to perform the test at the prison, but medical center representatives responded that the appropriate equipment could not be transported to the prison.   

In January 2013, the Veteran underwent an audiometric test ordered by the correctional facility attending physician.  It is not clear whether this was requested by the Veteran, the RO, or by the physician as part of his medical care duties.  The test report consists of a copy of a machine printout showing "Hearing Levels" of 25, 15, 75, and 95 at 1000, 2000, 3000, and 4000 Hz respectively in the left ear only.  A nurse also noted that the Veteran correctly answered questions posed in a normal voice with the speaker's back turned.  The nurse concluded that the Veteran had normal hearing.  

In an April 2013 statement of the case, the RO continued to deny service connection for hearing loss and tinnitus because the January 2013 examination did not meet VA requirements for conduct of an audiometric test and that the record did not show current hearing loss or tinnitus that could be associated with service. 

The Board is mindful that, in claims of incarcerated veterans, VA must tailor assistance to the peculiar circumstances of confinement.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  In this case, the RO attempted but was unsuccessful in obtaining an adequate hearing examination at or by VA Medical Center staff.  The Board concurs with the RO that the testing and examination performed in January 2013 by a nurse was not adequate as it was incomplete with an improper speech recognition procedure, by an unlicensed audiologist, and without consideration of the Veteran's subjective complaints or impairment of occupational and daily activities.  

However, in review of the entire history and the VA clinical records in 2001 and 2005, and resolving all doubt in favor of the Veteran, the Board finds that service connection for hearing loss and tinnitus is warranted.  

The first element of service connection is met because adequate VA test results in 2001 and 2005 showed puretone thresholds greater than 40 decibels at 3000 and 4000 Hz in both ears.  The results were noted to be consistent and stable, ruling out any test error or improving trend.  The Veteran's reported sensing tinnitus and examiners did not challenge that report as imaginary or manipulative.  Therefore, Board finds that the Veteran has current tinnitus and bilateral hearing loss that meets VA criteria for disability. 

Service personnel and treatment records support the Veteran's exposure to high levels of aircraft noise as he credibly reported that aircraft control and warning equipment was located near the flight line.  The records also show that the Veteran operated motorcycles during service including participating authorized racing events that likely exposed the Veteran to high levels of engine noise.  Therefore, the second element of an event or injury in service is met. 

Finally, there is no clear opinion that the in-service noise exposure is the unique cause of his current hearing loss and tinnitus.  Hearing tests during service were performed using the whisper test, which are not adequate to confirm or rule out high frequency hearing deficits.   VA examiners noted that the Veteran reported motorcycle riding after service and that he operated trucks in his occupation as a lineman for 25 years with intermittent use of hearing protection.  Nevertheless, the VA specialist in 2004 found that the Veteran's hearing loss was typical of acoustic trauma deafness.  

The Board considered whether a remand to attempt to arrange another VA hearing examination.  The Veteran is not authorized to travel from the prison.  The proper equipment cannot be transported to the prison, and an attempt at a prison sponsored examination yielded inadequate results.  The Board considered whether obtaining a competent opinion based on the record would be productive.  However, the Board refers to a VA funded study by the Institute of Medicine, Noise and Military Service: Indications for Hearing Loss and Tinnitus (2006), for the following findings. There is insufficient evidence to determine whether permanent noise induced hearing loss can develop much later in life and many other factors such as age, post service exposure, and medications may also contribute to the disorder.  In the absence of audiograms obtained at the beginning and end of service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service.  There is sufficient evidence that hearing loss at 25 decibels or greater is associated with a higher prevalence of tinnitus.  Id. at 11-13, 111.  

In summary, the Veteran was exposed to some level of noise from aircraft operation and motorcycles in service.  There is competent evidence of a current hearing loss and tinnitus disability.  Hearing loss of the Veteran's severity has been shown in studies to be associated with tinnitus, and there are no in-service audiograms to confirm or rule out hearing injury in service.   Considering all the factors and evidence in this case including the difficulty of providing assistance to an incarcerated Veteran, and resolving all doubt in his favor, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.   

As there is a relative balance of evidence both for and against the claims, the "benefit of the doubt" rule is for application, and the Board must allow the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of Balance and Vertigo

The Board refers to the evidence in the service records and the determination of credibility of the Veteran's lay statements noted above.  Service treatment records including the May 1962 physical examination are silent for any symptoms of loss of balance or vertigo, although the examining physician noted that the Veteran had otitis externa at the time of the examination.  The Veteran denied any dizziness or fainting spells in the associated medical history questionnaire.  Records of private medical care from 1991 to 1995 are also silent for symptoms of loss of balance or vertigo.  These symptoms are inconsistent with the Veteran's successful work as a lineman.  

In December 2003, the Veteran sought care from his VA primary physician at a VA Medical Center in South Dakota for symptoms of persistent vertigo.  The Veteran reported that he had one episode of dizziness 10 years earlier and an episode of global amnesia in 1998 but was symptom free prior to a recent sudden onset of imbalance.  The Veteran reported that he had been recently hospitalized at a private facility following a loss of consciousness and that dehydration and a middle ear infection were offered as possible diagnoses.  The VA physician considered possible cerebellar lesion or inner ear process such as vestibular neuronitis or otitis.  In January 2004, a VA neurologist reviewed the history and noted that a computed tomography scan and magnetic resonance image of the brain showed no concern for pathology in the posterior fossa, evidence of acoustic neuroma, or stroke.  The neurologist recommended therapy for vestibular rehabilitation.  Clinicians in April 2004 noted that the therapy resulted in improvement and that the Veteran was able to drive to a distant state and return with no problems and with only a minor recurrence when he executed rapid movement.  In May 2004, a VA ear, nose, and throat specialist reviewed the case and classified the severe spells as Meniere's disease but also pointed to other factors in favor of benign paroxysmal postural vertigo.  In September 2004, the specialist concluded that the best diagnosis was refractive Meniere's disease arising from the right inner ear.  

Concurrently, the Veteran was referred for treatment in December 2004 to ear, nose and throat specialists at a VA Medical Center in Minnesota. These specialists disagreed with the Meniere's disease diagnosis and for the first time noted the Veteran's reports of a history of transient ischemic attacks.  An electrostagmogram was obtained and the specialists found that the vestibular process had "burned out" or was coexistent with ischemic changes in the cerebellum.  

On return to his primary care clinic, the Veteran reported high family stress and a history of transient ischemic attacks in 1997 and 2003.  Treatment for these episodes is not of record.  In March 2005, an attending neurologist noted the opinions of the Minnesota specialists and reviewed the 2004 imaging that showed some ischemic white matter changes but nothing of concern in the posterior fossa.  The neurologist reviewed a recent magnetic resonance image but found the indications were anatomical variants and not ischemic.  Further testing was interrupted by the Veteran's incarceration.  

Records of medical care in the correctional institution for care from 2005 to 2011 were obtained and show continued symptoms of imbalance.  The attending physician noted the VA records and that the on-going problem was likely caused by cerebellum infarcts.  The Veteran was provided with accommodations and a cane.  The physician advised the prison administrators to find work that was not ambulatory or required motion.

In September 2012, a VA physician noted a review of the claims file but did not examine the Veteran.  He noted the occurrence of the 1961 motorcycle accident and the Veteran's report of the first imbalance episode in 1994 (ten years prior to the records of care in 2004).  The physician noted the initial diagnoses of Meniere's disease later changed to residuals of cerebellar transient ischemic attacks.  The physician found no evidence of a head injury in service and thus no relationship to the vestibular disease in 1994 or transient ischemic attacks starting in 1997.    

In a statement attached to the April 2013 substantive appeal, the Veteran reported that he first experienced dizziness in 1988 or 1989 and had a series of transient ischemic attacks starting in 1996 and one serious stroke on an unspecified date.  

The Board finds that service connection for loss of balance and vertigo is not warranted.  The Board refers to the assessment of the competence and credibility of the Veteran's lay statements noted above.  Although the Veteran has been diagnosed with vertigo caused by cerebellar transient ischemic attacks and the first element of service connection has been met, there is no evidence of a head injury or residuals of a head injury during service.  The Veteran reported that he first experienced transient ischemic attacks or strokes not earlier than the mid-1990s with persistent symptoms not manifesting and confirmed by imaging until 2004.  Moreover, after a review of the entire record, the VA physician in 2012 found no association between the accidents in service and the current disorder.  Therefore, the second and third elements are not met.  Although the physician in part cited the absence of medical evidence of symptoms prior to 1996, this was not the sole basis for the conclusion.  The physician also noted that there was no head injury in service.  Although the Veteran likely experienced falls from a motorcycle while racing and in the taxi accident, his reports of unconsciousness and head injury are not credible because they are inconsistent with the records of care and investigation.  His report of immediate dizziness following the accident is also not consistent with his reports to clinicians in the context of medical care and not consistent with his work as an electric lineman for many years prior to his first episode.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chest Pain and Heart Dysrhythmia

Service treatment records are silent for any symptoms, diagnoses, or treatment for chest pain or cardiac arrhythmia.  In a May 1962 discharge physical examination, the Veteran denied any palpitation or pounding heard.  A chest X-ray was normal, and the examiner noted no cardiovascular abnormalities.  

In March 1994, the Veteran underwent a physical examination at a correctional institution and reported a history of pounding heart and palpitations.  An electrocardiogram showed first degree AV block but was otherwise normal.  There was no follow up or notations of symptoms for the remainder of treatment at this facility through 1995.  In April 1999, a VA primary care nurse noted that the Veteran complained of heart arrhythmias and underwent an electrocardiogram.  The attending VA physician attributed the symptoms as secondary to caffeinated beverages.  In November 2000 clinical note, the Veteran acknowledged that he was very sensitive to caffeinated beverages, which the physician noted to stimulate premature ventricular contractions.  In October 2003, the physician noted that the dysrhythmia resolved with moderation of caffeine intake.  

In February 2006, the Veteran began primary care treatment provided by a correctional institution.  A clinician noted the Veteran's report of a history of angina for many years and use of nitroglycerine and medication for high blood pressure.  The clinician referred to an electrocardiogram that showed aortic valve disease with left ventricular fraction at the upper normal limit.  The Veteran continued to be prescribed medication for the next five years but with no notations of recurrent arrhythmia or chest pain.  In June 2011, the Veteran sought treatment for chest pain and a clinician noted the Veteran's increased use of nitroglycerine.  The Veteran reported that he had not used the medication for six years but started again because of stress from domestic and legal issues.  The Veteran refused to go to an outside facility for an evaluation because he did not want to be shackled.  The Veteran was evaluated by a physician's assistant in the prison who continued monitoring the symptoms and prescribing medication.  In November 2012, a correctional facility advanced nurse practitioner examined the Veteran using a VA Disability Benefits Questionnaire, noted the history of arrhythmias and chest pain, on-going treatment with medication, and the Veteran's continued refusal for off site evaluation. 

In a statement attached to the April 2013 substantive appeal, the Veteran contended that his chest pain and arrhythmia was caused by caffeine use and that the heart damage was permanent.  He contended that he never consumed caffeine prior to service but did so after enlistment. 

The Board finds that service connection for chest pain and dysrhythmia is not warranted.  A clinician at the correctional institution referred to an electrocardiogram that showed aortic valve disease with left ventricular fraction at the upper normal limit but the Veteran has refused to cooperate with the prison's offer for a complete evaluation by a physician.  For the purposes of service connection, the competent medical evidence reveals only a diagnosis of caffeine induced arrhythmia but not any form of cardiovascular disease.  To this extent only, the first element of service connection has been met.  

However, the Veteran does not contend nor is there any other lay or medical evidence of an onset of any form of heart arrhythmia during service or for many years after service, and there is no lay evidence of a continuity of symptoms prior to 1994.  Therefore, the second element for service connection is not met.  The Veteran's suggestion that his military service caused the start his use of caffeine and thus is a relevant event in service warrants no probative weight as caffeine consumption is an entirely voluntary act.  Service records do not show any duties such as combat that might remotely qualify as imposing the use of caffeine.  Even if so, the Veteran denied any episodes of heart palpations in his discharge physical examination.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Here, no examination was required because there is no credible evidence that an event, injury, or disease occurred in service.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Blood Clots and Phlebitis

Service treatment records are silent for any symptoms, diagnoses, or treatment for blood clots or phlebitis.  Records of medical treatment after several motorcycle accidents included sutures for lacerations of the legs, burns on the left ankle, and treatment for an infected laceration but with no follow-up or residual disorders or scars.  No vascular abnormalities were reported by the Veteran or noted by a military physician in a May 1962 discharge physical examination report.

In March 1994, the Veteran underwent a physical examination at a correctional institution.  The Veteran reported that he was treated by a private physician in 1988 for superficial phlebitis of the legs.  The examiner noted resolving phlebitis with only discolorations but also diagnosed bilateral varicosities of the lower legs with minimal edema. Clinicians issued compression stockings.  

In November 1999, the Veteran sought treatment for thrombophlebitis and edema of the lower legs.  A therapist noted mild swelling and ordered support stockings.  The remainder of the VA outpatient treatment records through 2006 shows only occasional mentions of a history of phlebitis and use of support hose.  

In statements in May, July, and September 2011, the Veteran noted that he had been diagnosed with blood clots in his legs by a private physician in 1988.  Records from this physician were requested but no response was received.  

In September 2012, a VA physician noted a review of the claims file but did not examine the Veteran.  He noted the occurrence of the 1961 motorcycle accident but found no evidence in the file of symptoms, diagnoses, or treatment for phlebitis and provided no opinion. 

In November 2012, a correctional facility advanced practice nurse examined the Veteran using a VA Disability Benefits Questionnaire for hematologic and lymphatic disorders.  Using remarks sections, the nurse noted that the Veteran had bilateral leg varicosities but no recurrence of phlebitis.  

In a statement attached to the April 2013 substantive appeal, the Veteran noted that he was first diagnosed with phlebitis by his private physician in 1988 and has continued to treat the disorder with blood thinning medication, support stockings, and sleeping with his legs raised to reduce the swelling.  He noted that physicians told him that he inherited the disorder from his father and that he first noted minor swelling of the legs in the 1950s and 1960s but paid no attention to it.  The Veteran considered his disorder to be permanent. 

The Board finds that service connection for blood clots and phlebitis of the legs is not warranted.  The Veteran is competent and credible in his reports of his observed symptoms of leg swelling and that his physician told him that the disorder was hereditary. 

The first element of service connection is met.  Although service treatment records are silent for any symptoms or treatment in service and although records of diagnosis in 1988 were not recovered, the Board accepts the Veteran's lay statements that he was first diagnosed in 1988 and may have had minor swelling at a much earlier time including prior to service.  Therefore, the Veteran does have a current vascular disorder of the legs, diagnosed as varicose veins with successful on-going therapy to prevent phlebitis and blood clots. 

Notwithstanding the Veteran's report of pre-service minor symptoms, none were reported by the Veteran or noted by an examiner at the time of enlistment in April 1958.  Therefore, the Veteran is presumed to be of sound condition upon entry on active duty.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).   Service treatment records are silent for any symptoms or diagnoses during service and none were reported by the Veteran or observed by an examiner on the May 1962 discharge examination.  Although the Veteran sustained lacerations in the motorcycle accidents, the Veteran did not claim and there is no competent evidence of treatment for blood clots at those times.  Therefore, the second element of an event, injury or onset in service is not met.  To the extent that his leg disorders are hereditary, service connection is not available for congenital disorders.  38 C.F.R. § 3.303.  

Regarding the third element of a nexus to service, the Veteran has not been provided an adequate opinion because the VA physician incorrectly found no evidence of a diagnosis in the record and offered no opinion.  An examination is not required in this case because there is no lay or medical evidence of incurrence in service or aggravation by any aspect of service including the motorcycle accidents.  The Veteran stated only that the disorder existed prior to service at a level of severity so mild that he ignored it until 1988.  As there is no lay or medical evidence of a relevant event or onset in service, the requirement for an examination is not met.  McLendon, 20 Vet. App. at 83.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Total Rating Based on Individual Unemployability (TDIU)

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus and appropriate ratings must be assigned by the Agency of Original Jurisdiction.  Therefore, the Board may not make a determination whether the statutory criteria for sufficiently rated service connected disabilities are met.  

However, there is competent and credible evidence that the Veteran is capable of substantially gainful employment notwithstanding his current incarceration.  In a May 2011 statement, the Veteran noted that he was unable to work because of his hearing loss, tinnitus, cervical spine, shoulder, vertigo, heart, and vascular disorders.  Only hearing loss and tinnitus are service-connected.  Referring to the evidence of these disorders noted above, audiologists noted only that the Veteran had difficulty understanding conversation in high background noise environments.  
In November 2012 examination reports , the correctional facility nurse noted that the Veteran was able to work sorting and delivering bags of laundry, indicative of physical, mental, and sensory skills necessary to perform similar work in the community.  The Veteran's advanced age may not be considered.  Therefore, the Board finds that the Veteran's service connected disabilities of hearing loss and tinnitus alone are not of sufficient severity to produce unemployability.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Dependent Allowance for Aid and Attendance

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A); 38 C.F.R. §3.4(b)(2).  Additional compensation is available for a spouse who is a patient in a nursing home, is blind or so nearly blind or significantly disabled as to need or require the regular aid and assistance of another person.  38 U.S.C.A. § 1115(1)(E).  The criteria for determining the need for aid and attendance of another person is set forth in 38 C.F.R. § 3.352.  

In correspondence from the RO in June 2011, the Veteran was advised of the specific criteria and the need for evidence demonstrating the level of disability of his spouse.  In a July 2011 letter, the Veteran reported that his spouse was unable to work because of her disabilities and age.  However, the Veteran has not provided or identified sources of evidence to show that his spouse satisfies the specific criteria.  

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus and appropriate ratings must be assigned by the Agency of Original Jurisdiction.  If the assigned ratings are sufficient, the Veteran will qualify for an additional allowance for his dependent spouse.  However, as no lay or medical evidence has been received to establish his spouse's level of disability or need for the aid and attendance of another person, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, and to this extent only, a claim for service connection for degenerative disc disease of the cervical spine is reopened.  

Service connection for degenerative disc disease of the cervical spine is denied. 

As new and material evidence has been received, a claim for service connection for shoulder disorder is reopened.  

Service connection for shoulder disorder is denied. 

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted. 

Service connection for loss of balance and vertigo is denied. 

Service connection for chest pain is denied. 

Service connection for heart dysrhythmia is denied. 

Service connection for blood clots and phlebitis is denied. 

A total rating based on individual unemployability is denied. 

Aid and attendance allowance for the Veteran's spouse is denied. 



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


